DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 

	Claims 31 and 51-61 are currently pending and have been examined herein. 


3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 31, 52-53, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Bertucci (US 2005/0287544 Pub 12/29/2005) in view of Palma (US 2005/0272080 Pub 12/8/2005). 
	Regarding Claim 31 Bertucci discloses a polynucleotide library, comprising a pool of polynucleotide sequences either overexpressed or under expressed in colon tissue.  The pool comprises SEQ ID NO: 406 which corresponds to ZDHHC1 (para 0012 and Table 1, page 6).  SEQ ID NO: 406 is shown below and SEQ ID NO: 26 of the instant application is found within SEQ ID NO: 406 (bold and underlined). 
      gccggacgag gcccagccag tctgggtctg gcctggccgc ccctccagcc tgctggagcc     60
      ggagccggag ccggagccgg agccagagcc agagctcgag gactcaccgg cccagtctcc    120
      gtccgggatg gggccccgct cccgggcgcg ttgccgccca gtcccgggga ccgtccctac    180
      cgcgagggtc tgaggcgcgg ctgccccggg gagggtggaa ggccaggcgt ggggcccgaa    240
      cctctggctg actttggcag ggcccatctg gcacggcctc cgcggcgcgc agctgttttc    300
      aagtcagcaa acatttactg aggatctact atgtacaaga tgaacatctg caacaagccc    360
      tccaacaaga cggcccctga gaagagtgtg tggacggcac cggcacagcc cagcggaccc    420
      tcccctgagc tgcagggcca gcgatcccgc cggaatgggt ggagctggcc ccctcacccg    480
      ctccagattg tggcctggct gctgtacctc ttctttgctg tgatcggctt tgggatcctt    540
      gttcccctcc tgcctcacca ctgggtgccc gctggctacg cttgcatggg cgccatcttt    600
      gctggccacc ttgtggtgca cctgaccgcc gtctccatcg atccagcaga tgccaacgtg    660
      cgggacaaga gctatgcggg gcccctgccc atcttcaacc gaagccagca cgcacatgtc    720
      attgaagacc tgcactgcaa cttgtgcaac gtggatgtga gcgctcgctc caagcactgc    780
      agcgcctgca acaagtgcgt gtgcggtttc gaccaccact gcaagtggct caacaactgt    840
      gtgggcgagc ggaactaccg gctctttcta cacagtgttg catccgcttt actgggcgtc    900
      ctgctcctgg tgctggtggc cacatatgtc ttcgtggagt tctttgtcaa ccccatgcgt    960
      ctgcgcacca accgacactt tgaagtcctg aagaatcaca cggatgtgtg gttcgtgttc   1020
      ctgcctgccg cccccgtgga gacccaggcc cctgccatcc tggccctggc cgccctgctc   1080
      atccttctgg gcctcctgtc cacagccctc ctggggcacc tgctctgctt ccacatttat   1140
      ctcatgtggc acaagctcac cacctatgag tacatcgtgc agcaccgccc accacaggag   1200
      gccaaggggg ttcacaggga gctcgagtca tgtcctccca agatgcggcc cattcaggag   1260
      atggagttct acatgcggac cttcagacat atgcgcccag agccccctgg ccaggccggg   1320
      ccagcagcag tgaatgccaa acactctcgc cctgcctccc cggatccgac cccaggtagg   1380
      agggactgtg ctgggcctcc ggtccaggtg gagtgggata gaaagaagcc tctaccctgg   1440
      cgctcgcctc tgcttctttt ggcgatgtgg ggccctcagg ctcccccgtg tctctgcaga   1500
      aaaagaggaa gaggcgcgtg tataaagtgc gaacgtctga gacctcggat ccggcgtcgg   1560
      ggcctagggc ccccagccgc cgctccagct cgtcgacgga ttccgcggac gccagccctg   1620
      tgcacgccgc tggccctgcc ggcgcctacc actcggcgtc ggcagagtcc gtggacgaga   1680
      ttccagtggc gcagacgcgc ctgggcagcg ccgctctggc cgccccgcgg ggccggggcc   1740
      gacagcccac gctggcgcgg caggcgcgtg cgcccgccgt tttcgtgagc ccgagcagcg   1800
      gcgagcccag ggcgccgggc ggccgggagg ctggtctggc ttagctgggc cgagaggccg   1860
      gagggccgag ttagagcggc cggcctgact ctctatgcaa caccccatcc ttgccgcacc   1920
      gagtgcactt taggggcccc tacggccggc gggatcggcc tccctccccc acgactcagc   1980
      aatacccgcc ccaccggctg tgatgctcca ataaactttt ttatgcttta aaaaaaaaaa   2040
      aaaaaaaaa                                                           2049

Thus Bertucci teaches a composition comprising a strand of ZDHHC1 DNA comprising SEQ ID NO: 26. 
Bertucci does not teach a target sequence-specific capture reagent comprising a particle covalently attached to a target-specific capture probe oligonucleotide complementary to human ZDHHC1 DNA at a site within SEQ ID NO:26 or its complement (clm 31).  Bertucci does not teach a complex wherein the target-specific capture probe oligonucleotide is specifically hybridized to the strand of ZDHHC1 DNA at a site within SEQ ID NO:26 or its complement (clm 31). Bertucci does not teach a target specific capture probe oligonucleotide that has a complete length of between 15 and 100 nucleotides (clm 52).
However Palma discloses a nucleic acid probe having the sequence of SEQ ID NO: 289,402.  It is noted that the probe is 25 bp long. Palma teaches that the probe may be attached to a particle (para 0006).  As shown in the alignment below, SEQ ID NO: 289,402 would hybridize to the complement of SEQ ID NO: 26 of the instant application. 
 SEQ ID NO: 289,402  1   GCCGTTTTCGTGAGCCCGAGCAG  23
                         |||||||||||||||||||||||
SEQ ID NO: 26        48  GCCGTTTTCGTGAGCCCGAGCAG  70

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected the ZDHHC1 DNA (SEQ ID NO: 406) of Bertucci using the nucleic acid probe of Palma (SEQ ID NO: 289,402).  If ZDHHC1 DNA was detected this way, the claimed complex comprising a target sequence-specific capture reagent comprising a particle covalently attached to a target-specific capture probe oligonucleotide complementary to human ZDHHC1 DNA at a site within SEQ ID NO:26 or its complement and a strand of ZDHHC1 DNA comprising SEQ ID NO: 26 or its complement from a sample from a human subject would have been formed.  One of skill in the art would have been motivated to use the nucleic acid probe of Palma to detect the ZDHHC1 DNA since Palma teaches that nucleic acid probes which are within 600 bases of the poly A tail minimizes bias resulting from 3’ based amplification methods (para 0068).  
The combination of Bertucci and Palma does not teach a composition wherein the complete length of the target-specific capture probe oligonucleotide is hybridized to the ZDHHC DNA within SEQ ID NO:26 (clm 53).  The combined references do not teach a composition wherein the target-specific capture probe oligonucleotide comprises SEQ ID NO:36. However it is relevant to note that SEQ ID NO: 289,402 of Palma and SEQ ID NO: 36 overlap significantly.  Shown below is SEQ ID NO: 26.  The probe of Palma is shown in bold.  SEQ ID NO: 36 is the inverse complement to the sequence that is capitalized. 
ggggccgggg ccgacagccc acgctggcgc ggcaggcgcG TGCGCCCGCC GTTTTCGTGA       60

GCCCGAGcag  

While the combined references do not teach a capture probe where the complete length hybridizes to ZDHHC DNA within SEQ ID NO: 26 or a capture probe that comprises SEQ ID NO: 36, it was well known in the art at the time the invention how to design probes for detecting known nucleic acid sequences.  Designing probes which are equivalents to those recited by the claims is considered routine experimentation. Further the parameters and objectives involved in the selection of probes were known.  Thus the prior art is replete with guidance and information necessary to permit the ordinary artisan to design probes for detecting ZDHHC1 DNA.  A skilled artisan having knowledge of Bertucci’s ZDHHC sequence would have found it obvious to try the probes recited in the claimed methods because the artisan would have had a finite number of identified, predictable sequence options for these probe, and the artisan would have had a good reason to pursue these known options, which were within the artisans technical grasp, especially with the use of available probe design software. 

6.	Claims 51 and 54-56  are rejected under 35 U.S.C. 103 as being unpatentable over Bertucci (US 2005/0287544 Pub 12/29/2005) in view of Palma (US 2005/0272080 Pub 12/8/2005) as applied to claim 31 and in further view of Kauppinen (US 2005/0053942 Pub 3/10/2005). 
	The teachings of Bertucci and Palma are presented above.  
	The combined references do not teach that the particle is a magnetic particle (clm 51). The combined references do no teach that the target-specific capture probe oligonucleotide is covalently attached to the particle by a non-nucleic acid chemical linkage (clm 54).  The combined references do not teach that the non-nucleic acid chemical linkage comprises a multi-carbon chain (clm 55).  The combined references do not teach that the multi-carbon chain is attached to a 5’ nucleotide of the target-specific capture probe oligonucleotide (clm 56).
	However Kauppinen teaches that biotinylated LNA oligo(T) capture probe (5'-biotin-C6-TtTtTtTtTtTtTtT- tTtTt-3'; T=LNA thymine and t=DNA thymine) was added to the sample preparation together with the pre-blocked streptavidin-coated magnetic particles and allowed to hybridize. The particles were collected using a magnetic particle separator (para 0280). In the instant the capture probe is covalently attached to the magnetic bead via a biotin-streptavidin linkage.  The biotin molecule is being interpreted as the non-nucleic acid chemical linkage comprising a multi carbon chain.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Bertucci and Palma by using a magnetic particle as suggested by Kauppinen.  One of skill in the art would have been motivated to attach the capture probes to a magnetic particle for the benefit of being able to isolate nucleic acids that hybridize to the capture probe from those that do not hybridize using a magnetic particle separator.  Additionally it would have been obvious to link the capture probe to the magnetic particle using a biotin-streptavidin linkage because as demonstrated by Kauppinen this was conventional in the art at the time of the invention. 



	
7.	Claims 58-61  are rejected under 35 U.S.C. 103 as being unpatentable over Bertucci (US 2005/0287544 Pub 12/29/2005) in view of Palma (US 2005/0272080 Pub 12/8/2005) as applied to claim 31 and in further view of Lidgard (US 2012/0288867 Pub 11/15/2012). 
	The teachings of Bertucci and Palma are presented above.
	The combined reference do not teach a composition further comprising a clarified supernatant from a stool sample (clm 58).  The combined reference do not teach the clarified supernatant comprises guanidine thiocyanate (clm 60). The combined references do not teach the clarified supernatant is produced by a process comprising treating a stool supernatant to remove assay inhibitors (clm 60). The combined references do not teach that the clarified supernatant is produced by a process comprising treating a stool supernatant with polyvinylpolypyrrolidone (clm 61).
	However Lidgard teach a kit for isolating a target human DNA from a human stool sample comprising a volume of stool homogenization solution suitable for processing a human stool sample; a target-specific capture reagent comprising an oligonucleotide covalently attached to a paramagnetic or magnetic particle, wherein the oligonucleotide is complementary to the target human DNA; and an instruction for use, wherein the kit produces a solution comprising the target human DNA, when present, that is sufficiently purified, sufficiently concentrated, and sufficiently free of inhibitors such that the target human DNA, when present, is detected by a quantitative PCR. In some embodiments of the kits, the kits further comprise a magnet. In some embodiments, the kits further comprise polyvinylpolypyrrolidone and in some embodiments the kits further comprise guanidine thiocyanate (para 0015).  Lidgard further teaches a method for isolating a target human DNA from a human stool sample comprising obtaining a stool sample from a human subject; homogenizing the stool sample in an homogenization buffer to produce an homogenized stool sample; preparing a stool supernatant from the homogenized stool sample; treating the stool supernatant with polyvinylpolypyrrolidone to produce a clarified stool supernatant; adding guanidine thiocyanate a volume of clarified stool supernatant to produce a solution comprising guanidine thiocyanate; heating the solution; adding to the solution a target-specific capture reagent comprising an oligonucleotide covalently attached to a paramagnetic or magnetic particle, wherein the oligonucleotide is complementary to the target human DNA; incubating the solution at ambient temperature to produce a complex comprising the target-specific capture reagent and the target human DNA, if present; exposing the solution to a magnetic field to isolate the complex from the solution; retaining the solution produced in the preceding step; eluting the target human DNA, if present, from the complex to produce a target nucleic acid solution comprising the target nucleic acid, when present; and repeating the heating, adding, incubating, exposing, retaining, and eluting steps of the method using a different target-specific capture reagent in the adding step and the solution retained in the retaining step, wherein each eluted target nucleic acid is sufficiently purified, sufficiently concentrated, and sufficiently free of inhibitors such that each eluted target human DNA, when present, is detected by a quantitative PCR when the target nucleic acid solution composes up to approximately one-third of a volume of the quantitative PCR (para 0013).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Bertucci and Palma by adding clarified supernatant from a stool sample wherein the clarified supernatant comprises guanidine thiocyanate as suggested by Lidgard.  One of skill in the art would have been motivated to modify the composition by adding clarified supernatant from a stool sample for the benefit of being able to use the composition to detect biomarkers (such as ZDHHC1) for colon tissue in an additional sample type (stool samples). Additionally one of skill in the art would have been motivated to modify the composition by adding clarified supernatant comprising guanidine thiocyanate for the benefit of being able to denature the DNA in the sample (see para 0056 of Lidgard). Further it would have been obvious to produce the clarified supernatant in such a way to remove assay inhibitors for the benefit of being able to carry out an assay with a lower level of inhibition.  Finally it would have been obvious to produce the clarified supernatant by treating the stool with polyvinylpolypyrrolidone for the benefit of being able to remove assay inhibitors (see para 0056 of Lidgard). 


8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/             Primary Examiner, Art Unit 1634